PER CURIAM:
Byron C. Brown appeals from the district court’s order dismissing his complaint *605in which he alleged discrimination in his employment. Upon review of the record and the district court’s order, we affirm the dismissal of Brown’s action as untimely filed. See 42 U.S.C. §§ 2000e-5(f)(l), - 16(c) (2000); Harvey v. City of New Bern Police Dep't, 813 F.2d 652, 654 (4th Cir.1987) (upholding dismissal of complaint filed one day late); see also Irwin v. Dep't of Veterans Affairs, 498 U.S. 89, 96, 111 S.Ct. 453, 112 L.Ed.2d 435 (1990) (discussing limitations on equitable tolling). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED